Title: From John Adams to David Sewall, 19 November 1815
From: Adams, John
To: Sewall, David



Dear Sir
Quincy November 19th 1815

I am much obliged to you for your favour of the 10th. Your political sentiments, so far as you disclose them, are so nearly my own, that I shall have no controversy with you, upon these Topics.
Your account of connections between the Quincy’s Sewall’s and Hull’s is very entertaining to me, and agrees very well, with all I have heard, or known of the subject.
Mr Hull who made and executed the contract, with the government, for coining the New England Shillings, called pine trees in 1652 had two daughters. One named Joanna, who married Edmund Quincy of Braintree. From this marriage issued a Son who was named Daniel Quincy, who married a daughter of Thomas Shepard, of Charlestown so much celebrated by Dr Mather, in his Magnolia, and by her, had a son John Quincy who was born, lived, and died, in Braintree; he died in July 1767. his only son Norton Quincy, died 1803 without issue, so that the name of Quincy, in the Hull branch of it, is extinct. Joanna died, leaving only one son, Edmund, married a second wife, a daughter of Major General Gookin; & from this marriage are descended all who has the name of Quincy, to this day. There is in the Congregational Church in this town the oldest section of the ancient town of Braintree, a gravestone of very fine, & very solid slate, from which, as it is in perfect preservation, I have copied the following inscription, engraved, in very distinct characters.
“Here lyeth buried the body of mrs Joanna Quincy the wife of mr Edmund Quincy, Aged 55 years. Died the 16th of May 1680” she must have been born in 1625, whether in England or America, does not appear. Norton Quincy told me many years ago, that his father possessed the original stamp, that struck the new England Shillings. the other miss Hull the sister of Joanna married Chief Justice Samuel Sewall, & from this marriage sprang the famous Joseph Sewall D.D.
After all I cannot certain whether these ladies, the two Hulls, were daughters, or Sisters of the mint master; or of a Clergyman, an early minister of the old South Church, Boston. But I Know they left excellent posterities, among whom, there have been, and are men & women of excellent qualities, Diamonds of the first water.
I have a curiosity to know whether the nominal hero of Detroit; or the real hero, who conquered the Guerriere the first frigate in the royal navy of Great Britain and performed the first splendid exploit, among the many of the last war, are the descended from the same stock.
My Son having a boy to christen, a Sunday or two after Dacres Captivity, in a fit of Enthusiasms calld him Isaac Hull. I laughed at him afterwards for calling his child after one of his Ancestors, though he only imitated my example in two instances. he was surprised, never having suspected, that he had a drop of blood in his veins, that ever came from a Hull. I am Sir, as ever your friend
John Adams